DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Please Replace Title (“METHOD AND SYSTEM FOR IMAGE ANALYSIS”) with “Method and System for generating a confidence score using deep learning model”
claim 4 : Replace “claim 3” with “claim 1”

Allowable Subject Matter
Claims 1-2, 4-8, 10-11, 13-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1-2, 4-8, 10-11, 13-15 (renumbered 1-12), in addition to other limitations in the claims the Prior Art of Record fails to teach, disclose or render obvious the applicant' s invention as claimed, in particular the
Claim 1: “wherein applying the second deep learning model to generate an output confidence score comprises: generating a reconstructed image; and comparing the reconstructed image with the input image to generate the output confidence score”

Claim 15: “calculating a first loss value based on the input image and the output result using the reconstructed image, and generating the output confidence score using the first loss value”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANDHI THIRUGNANAM whose telephone number is (571)270-3261.  The examiner can normally be reached on M-F 8:30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/GANDHI THIRUGNANAM/Primary Examiner, Art Unit 2662